Citation Nr: 9903015	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1942 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for a gastrointestinal disorder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board denied service connection for a 
gastrointestinal disorder in May 1953.  

3.  No competent medical evidence establishing a relationship 
between the veteran's current gastrointestinal disability and 
the veteran's active military service has been received since 
the May 1953 Board decision.  

4.  The evidence received since the May 1953 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1953 decision of the Board denying service 
connection for a gastrointestinal disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  Evidence received since the May 1953 Board decision 
denying service connection for a gastrointestinal disorder is 
not new and material, and the veteran's claim for service 
connection for a gastrointestinal disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim on the merits and the reasons for its denial.  See 
Colvin, 1 Vet. App. at 174 (Material evidence is relevant to 
and probative of the issue at hand).  In this case, the Board 
denied service connection for a gastrointestinal disorder in 
a May 1953 decision.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The Board found that no 
gastrointestinal disorder was present during service and that 
the veteran's gastrointestinal disorder was not related to 
service.  The "issue at hand" in this case is whether a 
gastrointestinal disorder was incurred during the veteran's 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented, or secured, 
since the May 1953 Board decision on the merits which is 
relevant to, and probative of, this issue.

The evidence of record at the time of the May 1953 Board 
rating decision which was relevant to the veteran's claim for 
service connection for a gastrointestinal disorder included:  
the veteran's service medical records; VA examination reports 
from December 1945 and December 1946; a letter from Dr. Hall 
dated November 1952; a letter from Dr. hicks dated December 
1952; and, a VA discharge summary dated November 1952.

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports and 
treatment records spanning the veteran's period of military 
service.  There is no indication of any chronic 
gastrointestinal disorder in the service medical records, and 
specifically no gastrointestinal disorder was noted on 
separation examination.  No diagnosis of any gastrointestinal 
disorder was made on the December 1945 or December 1946 VA 
examination reports.  The letter from Dr. Hall indicated he 
treated the veteran in February 1946 for a "nervous 
stomach."  The November 1951 VA discharge summary reveals 
that the veteran was diagnosed with "polyposis, colon, 
probably familial. - treated, operated, improved."  The 
letter from Dr. Hicks indicated that the veteran's polyposis 
dated back to service in 1943, but that the impression was 
based solely on the history provided by the veteran.  

In this case the evidence submitted since the May 1953 Board 
decision that refers to the veteran's gastrointestinal 
disorder includes:  an April 1958 VA hospital summary; a 
December 1958 VA hospital summary; a July 1980 VA examination 
report; and the veteran's May 1997 hearing testimony.  The 
Board concludes that this evidence is new because it was not 
before the Board when it denied service connection for a 
gastrointestinal disorder in May 1953.  Although "new," 
this evidence is not "material" because it is not relevant 
or probative of the issue at hand, namely whether the 
veteran's current gastrointestinal disorder is in any way 
related to his period of active service.  

The April 1958 VA hospital summary reveals a diagnosis of 
ulcerative colitis which was treated surgically with an 
ileostomy.  The veteran reported a history of malaria and 
diarrhea dating from service.  The December 1958 VA hospital 
report reveals diagnoses of duodenal ulcer and ulcerative 
colitis treated by colectomy and ileostomy on prior 
admissions.  

In July 1980 a VA examination of the veteran was conducted.  
The veteran attributed the onset of his colon problems to an 
injury he alleged occurred during service in 1944.  No 
difficulties were noted on examination and the diagnosis was 
"residuals of total colectomy for ulcerative colitis."   

In May 1997 the veteran presented sworn testimony before a RO 
hearing officer.  The veteran testified that during active 
service, in 1944, he was injured when a 500 pound bomb fell 
across his lower body and pinned him.  The veteran relates 
all of his colon disorders to this alleged inservice injury.  
He also testified that good service medical records were not 
kept and that a report of this injury was not recorded.  He 
also testified that he had treatment for gastrointestinal 
disorders between his separation from service in 1945 and his 
first hospitalization in 1951, but that the physician was 
dead and the records were unavailable.  

The veteran's testimony does not constitute material evidence 
of the presence of a chronic gastrointestinal disorder during 
his active service or a causal relationship between current 
gastrointestinal problems and military service.  While lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of his medical 
history does not constitute new and material evidence 
sufficient to reopen his claim when this account has already 
been rejected by the VA).

The records submitted subsequent to the May 1953 Board 
decision merely reinforce the fact that the veteran had colon 
disorders which were treated with a colectomy.  They do not 
relate his colon disorders to active service.  The veteran 
has not submitted medical evidence in support of his petition 
to reopen his claim which in any way relates his colon 
disorder to service.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the May 1953 Board 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The Board's prior denial of service connection for a 
gastrointestinal disorder remains final.  See Colvin, 1 Vet. 
App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for a gastrointestinal disorder.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a 
gastrointestinal disorder, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


